UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7134



TIMOTHY L. SIMMS,

                                            Petitioner - Appellant,

          versus


ALTON    BASKERVILLE,       Warden,    Powhatan
Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-621-7)


Submitted:   September 19, 2002        Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy L. Simms, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy L. Simms seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court's opinion and

conclude on the reasoning of the district court that Simms has not

made a substantial showing of the denial of a constitutional right.

See Simms v. Baskerville, No. CA-02-621-7 (W.D. Va. July 18, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2